         Case 1:20-cv-00688-MHS Document 35 Filed 08/26/21 Page 1 of 2




          In the United States Court of Federal Claims
                                           No. 20-688L

                                     (Filed: August 26, 2021)

                                (NOT TO BE PUBLISHED)

                                                )
 FLORAL ART, LLC, et al.,                       )
                                                )
                       Plaintiffs,              )
                                                )
           v.                                   )
                                                )
 THE UNITED STATES,                             )
                                                )
                       Defendant.               )
                                                )

                                             ORDER

        On July 26, 2021, the parties filed a joint status report in this rails-to-trails Fifth
Amendment takings case. ECF No. 33. In that report, the parties informed the Court
that the Surface Transportation Board has extended the expiration date of the Notice of
Interim Use (“NITU”) to June 5, 2022, to permit the City of Idaho Falls and the Eastern
Idaho Railroad L.L.C. to continue negotiating a trail use agreement and that “[t]he
Parties disagree about how the status of these negotiations should impact further
proceedings[.]” Id. at 1. On one hand, Plaintiffs argue that because all issues of title
regarding Plaintiffs’ properties have been resolved, the Court should immediately order
a briefing schedule for summary judgment on liability. Id. at 1–7. On the other hand,
the government contends that given the recent extension of the NITU and further
uncertainty whether the ongoing negotiations will conclude in a trail use agreement for
the entire rail corridor subject to the NITU (or for only a portion of the rail corridor), the
Court should stay this case and have the parties file a status report every six months
updating the Court on the progress of the trail use negotiations. Id. at 7–9. On August
23, 2021, the Court held a status conference with the parties to discuss these issues. ECF
No. 34.

       In considering whether to stay a proceeding, a court must “weigh competing
interests and maintain an even balance.” Landis v. N. Am. Co., 299 U.S. 248, 254–55
(1936); see Cherokee Nation of Okla. v. United States, 124 F.3d 1413, 1416 (Fed. Cir. 1997).
        Case 1:20-cv-00688-MHS Document 35 Filed 08/26/21 Page 2 of 2




While “a delay in the receipt of money damages may not, standing alone, justify the
denial of a motion to stay proceedings[,]” Brown v. United States, 131 Fed. Cl. 540, 543
n.5 (2017), the Court is also mindful that “entry of a stay so extensive that is immoderate
or indefinite may be an abuse of discretion.” St. Bernard Par. Gov’t v. United States, 99
Fed. Cl. 765, 771 (2011) (internal quotation marks omitted).

        After considering the parties’ respective positions, the Court is hesitant to set a
briefing schedule for summary judgment regarding whether the issuance of the NITU
constitutes a temporary taking, which could be rendered moot should the City of Idaho
Falls and the Eastern Idaho Railroad L.L.C. reach a trail use agreement. See Collective
Edge LLC v. United States, No. 20-00034, ECF No. 38 (Fed. Cl. Aug. 19, 2021) (denying
Plaintiffs’ pending summary judgment motion for liability of a temporary taking as
moot following the issuance of a trail use agreement). Plaintiffs’ proposed approach to
this case would effectively require the Court to bifurcate proceedings into separate
temporary and permanent takings cases – an approach that will unnecessarily consume
judicial resources, particularly, should the NITU ripen into a permanent taking by
virtue of a trail use agreement, as noted above. Moreover, with regard to any
permanent taking in this case, the government asserts, and Plaintiffs do not rebut, see
ECF No. 33 at 1–7, that certain factual circumstances that may directly impact liability
remain in flux. That said, the Court will not issue an indefinite stay, as that would
certainly prejudice Plaintiffs’ legitimate objective “of obtaining just compensation for
the federal government’s purported taking of their property.” Brown, 131 Fed. Cl. at
543; see also Balagna v. United States, 138 Fed. Cl. 398, 406–07 (2018) (denying the
government’s request for a stay “for an apparently indefinite period of time while the
railroad and the trail sponsor continue their negotiations”).

       Accordingly, in balancing the parties’ competing interests, the Court orders that
this case is hereby STAYED until the earlier of June 5, 2022 (the NITU’s current
expiration date) or the conclusion of the trail use agreement negotiations. At that point,
within 14 days of the stay’s expiration, the parties shall file a joint status report,
updating the Court and proposing a schedule for further proceedings.

       IT IS SO ORDERED.


                                                 s/Matthew H. Solomson
                                                 Matthew H. Solomson
                                                 Judge




                                             2
